178 Mich. App. 624 (1989)
444 N.W.2d 151
READ
v.
MEIJER, INC
Docket No. 104692.
Michigan Court of Appeals.
Decided May 9, 1989.
Abood, Abood & Rheaume, P.C. (by William E. Rheaume), for plaintiffs.
Hayduk, Dawson, Andrews & Hypnar, P.C. (by *625 Mark S. Hayduk and Alice M. Rhodes), for defendant.
Before: MacKENZIE, P.J., and WEAVER and E.A. QUINNELL,[*] JJ.
PER CURIAM.
Defendant appeals as of right from a jury verdict finding it liable for injuries sustained by plaintiff Linda Read as a result of an assault which took place in the parking lot of a store operated by defendant, as well as the denial of its posttrial motions for directed verdict, new trial, or judgment notwithstanding the verdict. We reverse.
The facts are essentially undisputed. At approximately 5:30 or 6:00 P.M. on February 16, 1985, plaintiff Linda Read left defendant's store and returned to her car which was parked in the store's parking lot. A man approached Read, placed a gun to her ribs, ordered her into the car, and directed her to drive out of the lot and down an adjacent dead-end road. After Read stopped the car, the man searched her purse for money and then raped her. Following the rape, the man told Read to drive back to defendant's parking lot. He then fled. At trial, plaintiffs alleged that defendant was negligent in failing to provide adequate security in the store parking lot.
In Williams v Cunningham Drug Stores, Inc, 429 Mich. 495; 418 NW2d 381 (1988), our Supreme Court held that, as a matter of law, the duty of a merchant to its invitees does not extend to providing armed, visible security guards to protect customers from the criminal acts of third parties. Defendant maintains that the holding of Williams controls this case. Plaintiffs, on the other hand, contend that Williams is inapposite to this case, as *626 it was limited to the narrow, specific issue whether a merchant's duty includes providing armed and visible security guards.
In Williams v Nevel's-Jarrett Associates, Inc, 171 Mich. App. 119; 429 NW2d 808 (1988), the plaintiff, a patron of the defendant's night club, was shot in defendant's parking lot by an unknown assailant. This Court rejected the plaintiff's argument that the holding of Williams v Cunningham Drugs was so narrow as to preclude its application to the plaintiff's case:

A review of the reasoning underlying the holding suggests that it is broad enough to insulate defendants from tort liability for harm to their customers resulting from the criminal acts of others. The holding is premised upon a perceived public policy to facilitate private enterprise even in high-crime areas. "To shift the duty of police protection from the government to the private sector would amount to advocating that members of the public resort to self-help." Id., pp 503-504. In light of Williams, we conclude that the allegations of plaintiffs' complaint do not state a valid cause of action. [171 Mich. App. 120-121. Emphasis added.]
Since Williams v Cunningham Drugs, this Court has consistently affirmed the dismissal of claims against business proprietors for injuries sustained by invitees from acts committed by third-party criminal actors. See, e.g., Marr v Yousif, 167 Mich. App. 358; 422 NW2d 4 (1988) (grocery store had no duty to protect plaintiff against armed robbery in its parking lot); Heitsch v Hampton, 167 Mich. App. 629; 423 NW2d 297 (1988), lv den 431 Mich. 875 (1988) (telephone company breached no duty to plaintiff by disconnecting his phone, preventing him from calling for help when attacked by third party); Horn v Arco Petroleum Co, 170 Mich App *627 390; 427 NW2d 582 (1980) (service station had no duty to protect against injuries sustained in an assault by third party on its premises); Holland v Delaware McDonald's Corp, 171 Mich. App. 707; 430 NW2d 766 (1988) (restaurant had no duty to protect patron against criminal activity of third party); Papadimas v Mykonos Lounge, 176 Mich. App. 40; 439 NW2d 280 (1989) (restaurant had no duty to prevent criminal assault and battery on plaintiff by another patron).
We too decline to adopt the narrow reading of Williams v Cunningham Drugs which plaintiffs urge. Williams controls here and, in light of Williams, we conclude that plaintiffs have not presented a valid cause of action. We therefore reverse the trial court's denial of defendant's posttrial motions, as well as the trial court's award of costs to plaintiffs under MCR 2.403(O). Our disposition makes it unnecessary to consider defendant's remaining claim.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.